Citation Nr: 1022833	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for a low back 
disability.  

2.  Entitlement to service connection for a low back 
disability.
  

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October
1967 to October 1971 and from December 1971 to January 1989.  
Service in the Republic of Vietnam is indicated by the 
evidence of record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.  Additionally, evidence has been associated 
with the Veteran's claims folder included with a waiver of RO 
consideration.

As will be discussed below, the Veteran has testified that he 
received a back injury in February 1978, which he stated was 
during his period of active duty.  See, e.g., the Board 
hearing transcript, page 3.  The Board notes that the 
Veteran's Form 3101 indicates active duty service from 
December 1971 to December 1975 and from November 1983 to 
January 1989.  However, a service personnel record also shows 
active duty service from October 1967 to October 1971.  
Crucially, the Veteran's DD 214, which indicates retirement 
from active duty, shows that in addition to active duty 
service from November 1983 to January 1989, the Veteran had 
15 years, eleven months, and 28 days of prior active duty 
service.  See the Veteran's DD 214.  Further, service 
treatment records from April 1978 document treatment for the 
Veteran's back injury.  Notably, the RO has not disputed the 
finding that the Veteran's back injury occurred during active 
duty service.  Accordingly, based on the Veteran's DD 214 
demonstrating more than 15 years of active duty service prior 
to November 1983, his testimony, and service treatment 
records dated in April 1978 documenting treatment for a back 
injury, the Board finds that the Veteran's period of active 
duty service was from October 1967 to October 1971 and from 
December 1971 to January 1989.  
    

FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a low back disability. 

2.  Evidence submitted since the February 1995 rating 
decision is neither cumulative nor redundant of the evidence 
of record previously of record and is so significant that it 
must be considered in order to fully decide the merits of the 
claim of entitlement to service connection for a low back 
disability.  

3.  The competent medical evidence of record serves to link 
the Veteran's currently diagnosed low back disability to his 
military service.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the February 1995 rating decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a low back 
disability; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's currently diagnosed low back disability 
was incurred in military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low 
back disability.  Implicit in his claim is the contention 
that new and material evidence which is sufficient to reopen 
the previously-denied claim has been received.

Although the RO reopened the Veteran's claim in the October 
2006, the question of whether new and material evidence has 
been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the Veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in April 2006.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letters in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper 
notice as to degree of disability and effective date in a 
March 2006 letter, as required by the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's 
claim and granting the service connection claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The RO will be 
responsible for addressing any notice defect with respect to 
the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate 
notice under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See    66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2008)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
February 2006, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the Veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible of 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Claim to Reopen

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the Veteran has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed February 1995 
rating decision.

At the time of the February 1995 rating decision, the 
pertinent evidence of record included the Veteran's service 
treatment records, a VA medical examination dated March 1989, 
VA treatment records dated from September 1992 to March 1994, 
and statements from the Veteran and his wife.

An April 1978 service treatment record documented the 
Veteran's report of back pain after playing basketball.  The 
Veteran stated that he initially injured his back when he 
moved furniture in February 1978.  He indicated radiating 
pain in his posterior right thigh and the right side of his 
buttocks.  He further reported difficulty getting in and out 
of his car as well as sitting in a chair.  He was assessed as 
suffering a muscle spasm in his posterior thigh, although a 
back examination was normal, and right leg strength and 
sensation testing were within normal limits.

A service treatment record dated in May 1980 indicated 
treatment for pain in the Veteran's lower back which resulted 
from playing basketball.  He was diagnosed as suffering a 
mild lumbar strain, and prescribed heat and bedrest.  

Additionally, in November 1985, the Veteran reported pain, 
soreness, and stiffness in his lower back from playing 
basketball.  Mild tenderness in the sacral area and 
paraspinal musculature, limited range of motion, and no 
radiculopathy were noted.  He was assessed as not having 
suffered any strain, although he was prescribed physical 
therapy.  Range of motion testing conducted during physical 
therapy in November 1985 revealed pain at 2 degrees of 
flexion and muscle pull, but all other range of motion 
testing were within normal limits.  Strength and sensation 
results were intact, and radiculopathy was ruled out.  The 
Veteran was instructed as to proper exercise and other care 
to treat his back.    

In May 1988, the Veteran sought treatment for low back pain, 
loss of leg function, and dizziness.  His history of the back 
injury was noted.  Upon physical examination, mild 
paresthesias of the bilateral posterior thigh, normal heel 
and toe gait, flexion of 20 degrees with pain at 2 degrees, 
paravertebral muscle spasm and tenderness at the right 
posterior superior iliac spine, deep tendon reflexes of 2/4, 
bilateral muscle strength testing of 5/5, and straight leg 
raising measurement at 30 degrees on the right side were all 
reported.  Further, an impression of acute lower back pain 
was noted.  The Veteran was prescribed medication, moist 
heat, rest, and light duty for at least three days.   

The Veteran was afforded a VA examination in March 1989.  The 
VA examiner noted the Veteran's complaints of occasional pain 
in his back after excessive exercise.  An X-ray report of the 
Veteran's lumbar spine revealed "[t]he vertebrae of the 
lumbosacral spine are of normal height and density.  The 
intervertebral disk spaces are well preserved.  The posterior 
elements are unremarkable.  There is no evidence of fracture, 
dislocation or developmental defects."  An impression of a 
normal lumbosacral spine was reported.  Upon physical 
evaluation of the Veteran's lumbar spine, the VA examiner 
noted essentially normal findings, and declined to diagnose 
the Veteran with a low back disability.   

In April 1989, the RO denied the Veteran service connection 
for a low back disability.  In rendering its decision, the RO 
indicated that the Veteran's low back injury was "acute and 
transitory and not found at the time of current 
examination."  The Veteran did not file a timely notice of 
disagreement as to this decision.  
  
In November 1993, the Veteran filed a claim to reopen his 
claim of entitlement to service connection for a low back 
disability.  Additionally, his wife submitted a statement 
documenting the Veteran's back injury in February 1978, and 
that he received treatment at the Carswell Air Force Base in 
Texas.  His claim was denied in a February 1994 rating 
decision.  In rendering its decision, the RO indicated that 
"no new and material evidence has been submitted which 
establishes that any current back disability is related to 
the inservice injury."  The Veteran did not file a timely 
substantive appeal [VA Form 9 or similar] as to this 
decision.

In a February 1995 rating decision, the RO continued the 
denial of the Veteran's service connection claim for a low 
back disability.  In rendering its decision, the RO indicated 
that "A review of the [V]eteran's spouse and treatment 
records recently received has been completed.  These records 
reflect the [V]eteran was seen for this condition.  The cited 
evidence of record does not establish that the condition was 
incurred in service.  Therefore, the evidence is not new and 
material and the claim has not been successfully reopened." 

The Veteran was informed of the February 1995 rating decision 
by letter from the RO dated February 1995.  He did not 
appeal.

In February 2006, the Veteran requested that his claim be 
reopened.  After the RO reopened and denied the Veteran's 
claim on the merits, this appeal followed.  The evidence 
added to the record since the February 1995 rating decision 
consists of VA examination reports dated in July 2006 and 
October 2006, VA treatment records dated from December 2001 
to May 2009, private treatment records from December 2004 to 
March 2009, private treatment letters from T.H., D.O., dated 
in August 2006 and February 2008, testimony from the Veteran 
at a March 2010 Board hearing, and statements from the 
Veteran and his wife.  This evidence will be analyzed below.

The RO denied the Veteran's claim in 1995 because the 
evidence did not show that he had a current low back 
disability or that the claimed low back disability was 
related to his military service.  The unappealed February 
1995 rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  As explained above, the 
Veteran's claim for service connection may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted [i.e., after February 1995] 
evidence bears directly and substantially upon the specific 
matter under consideration.  

In reviewing the evidence added to the claims folder since 
the February 1995 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim, specifically evidence demonstrating a 
diagnosis of a low back disability and evidence of a 
relationship between the low back disability and military 
service.  

In particular, the Veteran has submitted records of a current 
low back disability.  See, e.g., a private treatment record 
from the Irving Surgery Center dated in June 2005.  Further, 
Dr. T.H. stated in a private treatment letter dated in 
February 2008 that "it is probable that [the Veteran's] 
initial low back injury sustained while on active duty in 
1978 could have begun the long and insidious process of disc 
deterioration that eventually led to the herniation sustained 
in 2004."  

In short, the additionally submitted evidence showing a 
current low disability  and medical nexus serves to fulfill 
the crucial, but heretofore missing, elements of current 
disability and medical nexus.  As such, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that new and material evidence pertaining to the 
existence of a current low back disability and medical nexus 
has been submitted.  The Veteran's claim for entitlement to 
service connection for a low back disability is reopened.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

Because the Board is granting the Veteran's claim, there is 
no prejudice to the Veteran in the Board's consideration of 
his claim on the merits.  

Claim for Service Connection

The Veteran is claiming entitlement to service connection for 
a low back disability, which he contends is due to his 
military service.  See, e.g., the March 2010 Board hearing 
transcript, page 3. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

It is undisputed that the Veteran currently suffers from a 
low back disability, which is repeatedly documented in the 
Veteran's evaluation and treatment records.  See, e.g., a 
private treatment record from Dr. T.H. dated in October 2005.  
Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran asserts that 
he injured his back while on active duty in February 1978 
when moving furniture.  See the Board Hearing transcript, 
page 3.  His wife has submitted a statement documenting this 
injury.  See statement from the Veteran's wife dated in March 
2010.  

The Board finds the statements from the Veteran and his wife 
to be credible.  Notably, an April 1978 service treatment 
record documented the Veteran's report of back pain after 
playing basketball.  The Veteran stated at that time that he 
initially injured his back when he moved furniture in 
February 1978.  He was assessed as suffering a muscle spasm 
in his posterior thigh, although a back examination was 
normal, and right leg strength and sensation testing were 
within normal limits.  

Additionally, a service treatment record dated in May 1980 
indicated treatment for pain in the Veteran's lower back 
which resulted from playing basketball.  He was diagnosed as 
suffering a mild lumbar strain, and prescribed heat and 
bedrest.  Further, in November 1985, the Veteran reported 
pain, soreness, and stiffness in his lower back from playing 
basketball.  Mild tenderness in the sacral area and 
paraspinal musculature, limited range of motion, and the 
absence of radiculopathy were noted.  He was assessed as not 
having suffered any strain, although he was prescribed 
physical therapy.  Range of motion testing conducted during 
physical therapy in November 1985 revealed pain at 2 degrees 
of flexion and muscle pull, but all other range of motion 
testing was within normal limits.  Strength and sensation 
results were intact, and radiculopathy was ruled out.  The 
Veteran was instructed as to proper exercise and other care 
to treat his back.  

In May 1988, the Veteran sought treatment for low back pain, 
loss of leg function, and dizziness.  His history of the back 
injury was noted.  Upon physical examination, mild 
paresthesias of the bilateral posterior thigh, normal heel 
and toe gait, flexion of 20 degrees with pain at 2 degrees, 
paravertebral muscle spasm and tenderness at the right 
posterior superior iliac spine, deep tendon reflexes of 2/4, 
bilateral muscle strength testing of 5/5, and straight leg 
raising measurement at 30 degrees on the right side were all 
reported.  Further, an impression of acute lower back pain 
was noted.  The Veteran was prescribed medication, moist 
heat, rest, and light duty for at least three days.   

Accordingly, the Veteran's service treatment records, as well 
as statements from the Veteran and his wife, indicate that he 
sustained and received treatment for a back injury during his 
period of military service.  The Board adds that in the 
February 1994 rating decision, the RO conceded an in-service 
back injury.  As such, Hickson element (2) has been met.

Turning to Hickson element (3), medical nexus, in resolving 
the benefit of the doubt in the Veteran's favor, the 
competent medical evidence demonstrates that the Veteran's 
currently diagnosed low back disability is related to his 
military service.  Specifically, Dr. T.H. stated in a 
February 2008 letter that "it is probable that [the 
Veteran's] initial low back injury sustained while on active 
duty in 1978 could have begun the long and insidious process 
of disc deterioration that eventually led to the herniation 
sustained in 2004."  His rationale was based on military 
records presented to him by the Veteran which documented in-
service treatment for the back injury, as well as a physical 
examination of the Veteran.  

The report of Dr. T.H. appears to have been based upon a 
review of the Veteran's pertinent service treatment records, 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].   

The Board also has no reason to disbelieve the Veteran's 
contentions regarding a continuity of symptomatology since 
service, which are consistent with the evidence of record.  
In particular, the Veteran complained of a low back 
disability to the March 1989 VA examiner.  Further, it is 
notable that he filed his claim complaining of a low back 
disability within one year of his service separation.  As 
such, the Board believes that service connection may also be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.  

The Board notes that a VA examiner reported in a July 2006 
opinion that, following a review of the Veteran's service 
treatment records and examination of the Veteran, "[i]t 
would be pure speculation to relate any problems that [the 
Veteran] had in the service to the current back injury with 
spinal stenosis."

However, the Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Thus, the opinion rendered by the July 2006 VA examiner is of 
no probative value in determining whether a medical nexus 
exists.

While a VA examination conducted in October 2006 contains a 
negative nexus opinion, the Board observes that the VA 
examiner failed to consider the Veteran's claims of back pain 
following his discharge from service, notably in February 
1989 and November 1993 when he filed claims of entitlement to 
service connection for a low back disability.  In contrast, 
Dr. T.H. specifically considered the Veteran's entire medical 
history.  Further, the Board finds that that the Veteran 
experienced an in-service back injury based on his and his 
wife's credible statements as well as service treatment 
records documenting such, and he has experienced low back 
pain since discharge.  

Moreover, the October 2006 VA examiner attributed the 
Veteran's current low back symptomatology to an accident he 
sustained in September 2004 when working for the United 
States Postal Service.  He relied on the number of years 
between the Veteran's in-service injuries and the September 
2004 accident in rendering his opinion.  However, Dr. T.H. 
also considered the September 2004 accident, and even treated 
the Veteran following the injury.  Pertinently, Dr. T.H. 
suggested that the Veteran's current low back disability was 
related to his military service based on physical examination 
of the Veteran, review of service treatment records, and 
consideration of the Veteran's entire medical history.  

Accordingly, the Board gives the opinion of the VA examiner 
less weight than the opinion rendered by Dr. T.H. in February 
2008, and finds that the preponderance of the evidence shows 
that the Veteran struggled with a chronic low back disability 
that first manifested during his period of active duty 
service and currently suffers from a low back disability.

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Accordingly, the 
Board concludes that service connection for a low back 
disability is warranted.

ORDER

The claim for service connection for a low back disability is 
reopened.

Entitlement to service connection for a low back disability 
is granted. 





______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


